Citation Nr: 0500545	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  98-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lipomas, including as 
due to exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
September 1956.  

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for lipomas of 
the face and forearms, including as due to exposure to 
ionizing radiation in service.  

In September 1996, the veteran raised a claim for service 
connection for skin cancer.  Subsequently, he submitted 
private medical records which include diagnoses of basal cell 
carcinoma and squamous cell carcinoma of the face, shoulder 
and ear.  The RO has not adjudicated the veteran's claim for 
service connection for skin cancer.  It is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran was hospitalized for treatment for boils in 
service.  At service separation his skin was noted to be 
normal.  

2.  The veteran has submitted post-service medical records 
which include diagnoses of benign lipomas.  

3.  The veteran has not submitted or cited competent 
scientific or medical evidence that his lipomas are a 
radiogenic disease.  

4.  The claims folder does not contain any competent medical 
evidence which links the veteran's benign lipomas to service, 
or exposure to ionizing radiation or radar waves in service.  


CONCLUSION OF LAW

Benign lipomas were not incurred in service and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

VCAA notice was provided by the RO in November 2002 prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  In March 2004 the 
veteran specifically stated he had no additional records to 
submit.  He was informed of the relevant laws and regulations 
and the evidence necessary to support claim in the October 
1997 statement of the case, and the June 2004 supplemental 
statement of the case.  The VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO has obtained all available 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The RO when 
informed by the NPRC that the veteran's service records were 
not available proceeded to follow every avenue in attempting 
to verify the veteran was exposed to ionizing radiation in 
service, even though benign lipomas are not listed as 
diseases related to radiation exposure in either 38 C.F.R. 
§ 3.309 or 3.311 and such development was not prescribed in 
the regulations.  The RO followed each and every avenue 
searching for verification the veteran was exposed to 
ionizing radiation in service.  The Board considered 
referring the claims for a medical opinion, but in the 
absence of any information which specifically noted the date 
and length of any exposure of the veteran to either ionizing 
radiation in service or to radar waves, there would be no 
basis for forming an opinion as to any causal relationship.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The regulations provide service connection for specific 
diseases for radiation exposed veterans as a result of 
participation in a radiation-risk activity.  The diseases 
referred to in the regulation do not include benign lipomas.  
38 C.F.R. § 3.309(d) (2004).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty...participated in a radiation risk 
activity.  38 C.F.R. § 3.309(d)(3)(1)(ii)(B) (2004).  

When it is determined that a veteran was exposed to ionizing 
radiation in service and the veteran subsequently develops a 
radiogenic disease, before its adjudication such claim will 
be referred to the Under Secretary for Benefits for further 
consideration.  Benign lipomas are not included in the list 
of radiogenic diseases.  38 C.F.R. § 3.311 (2004).  

If a claim is based on a disease other than one of those 
listed in the regulations, VA shall nevertheless consider the 
claim under the provisions of this section provided the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4)(2004).  

Factual Background and Analysis.  The National Personnel 
Records Center (NPRC) has informed the RO the veteran's has 
fire related service and that no additional service medical 
records are available.  Where service medical records are 
presumed destroyed the Board has an obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The only service records available are the veteran's service 
separation examination dated in August 1956 and his September 
1956 Report of Discharge.  Clinical evaluation of the 
veteran's skin in August 1956 did not reveal any 
abnormalities.  In the notes section of the examination 
report it was recorded the veteran had been hospitalized for 
boils in 1956.  The veteran's Report of Discharge reveals he 
was last stationed at Fort Gordon, Georgia with B Battery in 
Augusta, Georgia.  His specialty was antiaircraft fire 
control crewman.  

Private medical records include diagnoses of benign lipomas 
in February 1986 and August 1995.  

The veteran has asserted three alternative bases for awarding 
service connection.  One, that his lipomas first appeared in 
service.  Two, that they are related to his work as a radar 
operator in service which required sitting inches from a 
magnetron.  [Radar waves are a form of non-ionizing 
radiation.  Rucker v. Brown, 10 Vet. App. 67 (1997)].  Third, 
that he was exposed to ionizing radiation while serving at 
Fort Gordon, from the Savannah River Project nuclear plant, 
and subsequently developed lipomas.  He contends he first 
noticed his problem when he went to a dermatologist in 1962 
or 1963.  

The only record of any skin disorder in service is the 
notation of hospitalization for boils in 1956.  There is no 
evidence of record that demonstrates the veteran had benign 
lipomas in service.  While the veteran is competent to report 
he was treated for a skin disorder in service, he is not 
competent to diagnose a disorder or to attribute it to any 
specific cause.  38 C.F.R. § 3.159 (2004).  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The notations of treatment for boils by a medical 
professional in service are of greater weight than the recall 
of the veteran.  As there is no record of treatment for 
benign lipomas in service, the Board has concluded the 
evidence does not support the veteran's contention that he 
was first treated for lipomas in service.  38 C.F.R. § 3.303 
(2004).  

The veteran also contends his lipomas resulted from his work 
as a radar operator which required sitting beside a 
magnetron.  There is no evidence or record which supports the 
veteran's statement that he was a radar operator.  The 
specialty noted on his separation report was antiaircraft 
fire control crewman.  Even if the veteran's statement is 
correct that he was a radar operator the veteran is not 
competent to attribute the development of lipomas to exposure 
to a magnetron.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Third the veteran has asserted his lipomas are related to 
exposure to ionizing radiation in service.  The Board first 
considered whether the presumptive service connection 
provisions of either 38 C.F.R. § 3.309 or 3.311 were 
applicable in this case.  The evidence does not indicate the 
veteran participated in a radiation risk activity as defined 
at 38 C.F.R. § 3.309(d).  In addition, benign lipomas are not 
included in the list of diseases specific to radiation 
exposed veterans under 38 C.F.R. § 3.309(d)(2004).  In Anglin 
v. West, 11 Vet. App. 361 (1998) the Court noted DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 949 (28th ed.1994) 
[hereinafter DORLAND'S] defined a lipoma as a benign tumor 
composed of fatty tissue.  The regulations at 38 C.F.R. 
§ 3.311 are also not applicable as benign lipomas are not 
considered "radiogenic diseases" under 38 C.F.R. 
§ 3.311(b)(2)(2004).  The regulations specifically provide 
that only if the veteran has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease (when it is not listed in the 
regulations as such) will the provisions for developing 
claims contained in 38 C.F.R. § 3.311 be applicable.  
38 C.F.R. § 3.311(b)(4)(2004).  See also Combee v. Brown, 34 
F. 3d 1039, 1043 (Fed. Cir. 1994).  

Even though development of the claim under 38 C.F.R. § 3.311 
was not required by regulation, the RO pursued evidence 
supporting the veteran's contention he was exposed to 
ionizing radiation in service.  A review of the claims folder 
indicates that the NPRC, Defense Special Weapons Agency, 
Department of the Army and Department of Energy all stated 
they had no records of the veteran's claimed exposure to 
ionizing radiation in service.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In the absence 
of competent evidence which supports the veterans' claim he 
was first treated for lipomas in service, or that exposure to 
either radar waves or ionizing radiation in service caused 
the development of lipomas, service connection for benign 
lipomas is not warranted.  


ORDER

Service connection for benign lipomas is denied.  



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


